Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000472
                                                      17-MAY-2012
                                                      02:42 PM



                       NO. SCPW-12-0000472

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CHRIS GRINDLING, Petitioner,

                                 vs.

         ATTORNEY GENERAL, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of petitioner Chris Grindling's

petition for a writ of mandamus, it appears that HRS § 831-3.2(a)

does not permit expungement of petitioner's records of arrest

for: (1) HRS § 804-7.2 and HRS § 706-626, which are not crimes;

(2) HRS § 291C-85 and HRS § 291C-166, which are violations for

which petitioner was found guilty; and (3) HRS § 708-826 for

which "no disposition could be found."    It further appears that

HRS § 831-3.2(a)(2) does not permit expungement of petitioner's

record of arrest for HRS § 329C-2 until after August 30, 2012.

It finally appears that petitioner provides no proof of a written

application to the Attorney General for expungement of the record

of arrest for HRS § 710-1077.    Therefore, petitioner is not

entitled to mandamus relief.    See HRS § 831-3.2(a); Kema v.
Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action.); In re

Disciplinary Bd. of Hawaii Supreme Court, 91 Hawai#i 363, 368,

984 P.2d 688, 693 (1999) (Mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the
official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available.).

Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, May 17, 2012.

                                /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2